Order entered December 23, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01456-CV

                            SLOAN CREEK II, L.L.C., Appellant

                                               V.

          TEXAS DEPARTMENT OF TRANSPORTATION, ET AL., Appellees

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-3356-2008

                                           ORDER
       We GRANT appellant’s December 20, 2014 unopposed motion for an extension of time

to file its brief. Appellant shall file it brief by January 19, 2015. We caution appellant that no

further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE